             Case 3:14-cv-02346-JCS Document 443 Filed 10/01/19 Page 1 of 3



     PSYCH-APPEAL, INC.
 1 Meiram Bendat (Cal. Bar No. 198884)
 2 8560 West Sunset Boulevard, Suite 500
     West Hollywood, CA 90069
 3 Tel: (310) 598-3690, x.101
     Fax: (888) 975-1957
 4 mbendat@psych-appeal.com
 5 ZUCKERMAN SPAEDER LLP
 6 D. Brian Hufford (admitted pro hac vice)
     Jason S. Cowart (admitted pro hac vice)
 7 485 Madison Avenue, 10th Floor
     New York, NY 10022
 8 Tel: (212) 704-9600
   Fax: (212) 704-4256
 9
   dbhufford@zuckerman.com
10 jcowart@zuckerman.com
11 Attorneys for Plaintiffs and the Classes
     (Additional Counsel on Signature Page)
12
                                UNITED STATES DISTRICT COURT
13                             NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN FRANCISCO DIVISION

15 DAVID AND NATASHA WIT, et al.,               Case No. 3:14-CV-02346-JCS
                                                Action Filed: May 21, 2014
16                     Plaintiffs,

17          v.
18 UNITED BEHAVIORAL HEALTH
                                               PLAINTIFFS’ RESPONSE TO DEFENDANT
   (operating as OPTUMHEALTH                   UBH’S NOTICE OF RECENT AUTHORITY
19 BEHAVIORAL SOLUTIONS),
20
                       Defendant.
21
     GARY ALEXANDER, et al.,
22                                              Case No. 3:14-CV-05337-JCS
                       Plaintiffs,              Action Filed: December 4, 2014
23
24          v.

25 UNITED BEHAVIORAL HEALTH
     (operating as OPTUMHEALTH
26 BEHAVIORAL SOLUTIONS),
27                     Defendant.
28
                                                     PLS.’ RESP. TO UBH’S NOTICE OF RECENT AUTHORITY
                                                            CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
              Case 3:14-cv-02346-JCS Document 443 Filed 10/01/19 Page 2 of 3




 1          The Local Rules allow a party to bring to the Court’s attention a “relevant judicial

 2 opinion” published after the close of briefing on a motion. See Local Civ. R. 7-3(d)(2)
 3 (emphasis added). The case UBH seeks to draw to the Court’s attention, however, is not
 4 remotely relevant to any issues presently before the Court. See AA Suncoast Chiropractic Clinic,
 5 P.A. v. Progressive Am. Ins. Co., __ F.3d __, 2019 WL 4316088 (11th Cir. Sept. 12, 2019)
 6 (hereinafter “Suncoast”).
 7          Suncoast involved class claims for personal injury damages owed pursuant to car

 8 insurance policies regulated under Florida law, not welfare benefit plans subject to the Employee
 9 Retirement Income Security Act of 1974, 29 U.S.C. § 1001 et seq. (“ERISA”). Id. at *1. For
10 that reason, the Eleventh Circuit’s Rule 23 analysis did not consider the duties of an ERISA
11 fiduciary, including the fiduciary duty to “discharge his duties . . . in accordance with the
12 documents and instruments governing the plan,” 29 U.S.C. § 1104(a)(1)(D); the implications of
13 ERISA’s carefully-crafted administrative-appeal regime; or the fact that ERISA’s default remedy
14 when a benefit determination stems from a misinterpretation of an ERISA plan is remand to the
15 administrator for a new decision under the correct interpretation. See, e.g., Saffle v. Sierra Pac.
16 Power Co. Barg. Unit Long Term Disab. Income Plan, 85 F.3d 455, 461 (9th Cir. 1996) (remand
17 for reprocessing is the default remedy “when an ERISA plan administrator, with discretion to
18 apply a plan, has misconstrued the Plan and applied a wrong standard to a benefits
19 determination”); Levinson v. Reliance Standard Life Ins. Co., 245 F.3d 1321, 1330 (11th Cir.
20 2001) (“[A]s a general rule, remand to the plan fiduciary is the appropriate remedy when the plan
21 administrator has not had an opportunity to consider evidence on an issue.”).
22          Moreover, the Eleventh Circuit emphasized that the district court had rejected a Rule

23 23(b)(3) class—a ruling the Suncoast plaintiffs chose not to appeal—and thus viewed the
24 Suncoast plaintiffs’ request for injunctive relief as an improper attempt to re-style the claims to
25 avoid the predominance and superiority requirements. See Suncoast, 2019 WL 4316088, at *3.
26 Here, by contrast, the Court granted class certification under Rule 23(b)(3). In addition, while
27 the Eleventh Circuit found the prospective injunctive relief requested by the Suncoast plaintiffs
28 to be de minimis and a sham, id. at *5, here the forward-looking injunctive relief (prohibiting

                                                            PLS.’ RESP. TO UBH’S NOTICE OF RECENT AUTHORITY
                                                                   CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
            Case 3:14-cv-02346-JCS Document 443 Filed 10/01/19 Page 3 of 3




1 UBH from using its overly-restrictive Guidelines and requiring UBH to use Guidelines that
2 comport with generally accepted standards of care) is an essential part of providing a complete
3 and meaningful remedy for the ERISA violations proven at trial.
4         Because the case UBH cites is entirely irrelevant, the Court should disregard UBH’s

5 Notice of Supplemental Authority.
6
7 Dated: October 1, 2019                               ZUCKERMAN SPAEDER LLP

8                                                      /s/ Caroline E. Reynolds
                                                       Caroline E. Reynolds
9
                                                       PSYCH-APPEAL, INC.
10                                                     Meiram Bendat
11                                                     Attorneys for Class Plaintiffs
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2      PLS.’ RESP. TO UBH’S NOTICE OF RECENT AUTHORITY
                                                                CASE NOS. 3:14-CV-02346-JCS; 3:14-CV-05337-JCS
